ACCEPTED
                                                                               05-14-01603-CV
                                                                     FIFTH COURT OF APPEALS
                                                                              DALLAS, TEXAS
                                                                          3/26/2015 1:49:12 PM
                                                                                    LISA MATZ
                                                                                        CLERK

                        NO. 05-14-01603-CV

                                                             FILED IN
                                                      5th COURT OF APPEALS
         IN THE FIFTH DISTRICT COURT OF           APPEALSDALLAS, TEXAS
                      DALLAS, TEXAS                   3/26/2015 1:49:12 PM
                                                            LISA MATZ
                                                              Clerk

    NATHAN HALSEY AND BONAMOUR PACIFIC, INC.,
                                 Appellants,
                       V.

PAM HALTER, Individually and Derivatively on Behalf of Nominal
        Defendant, BONAMOUR PACIFIC, INC.,
                                                   Appellee.


              On Appeal from Cause No. DC-12-12868,
     In the 162nd Judicial District Court of Dallas County, Texas,
            The Honorable Phyllis Lister Brown, Presiding.


             APPELLANTS NATHAN HALSEY AND
              BONAMOUR PACIFIC, INC.'S BRIEF


                                   KANE RUSSELL COLEMAN &
                                   LOGAN PC

                                   Zach T. Mayer
                                   State Bar No. 24013118
                                   zmayer@krcl.com
                                   Sara J. Krumholz
                                   State Bar No. 24060579
                                   skrumholz@krcl.com
                                   1601 ELM STREET, SUITE 3700
                                   DALLAS, TEXAS 75201
                                   (214) 777-4200 / FAX (214) 777-4299
                                   ATTORNEYS FOR APPELLANTS



                                                                       001
                  IDENTITY OF PARTIES AND COUNSEL
      Pursuant to Rule 38.1(a) of the Texas Rules of Appellate Procedure, the

following constitutes a complete list of parties and the names and addresses of all

counsel involved in this case:

I.    APPELLANTS:                            II.   APPELLEE:

      NATHAN HALSEY AND                            PAM HALTER, INDIVIDUALLY
      BONAMOUR PACIFIC, INC.                       AND DERIVATIVELY ON BEHALF
      c/o their counsel of record:                 OF NOMINAL DEFENDANT,
      Zach T. Mayer                                BONAMOUR PACIFIC, INC.
      State Bar No. 24013118                       c/o their counsel of record:
      zmayer@krcl.com                              Mr. Dennis Roossien
      Sara J. Krumholz                             droossien@munsch.com
      State Bar No. 24060579                       State Bar No. 00784873
      skrumholz@krcl.com                           MUNSCH HARDT KOPF &
      KANE RUSSELL COLEMAN &                       HARR, P.C.
      LOGAN PC                                     3800 Lincoln Plaza
      1601 Elm Street, Suite 3700                  500 N. Akard Street
      Dallas, Texas 75201                          Dallas, Texas 75201-6659
      (214) 777-4200                               (214)855-7500
      Fax (214) 777-4299                           Fax (214)978-5327

                                                   Andrew B. Sommerman, Esq.
                                                   State Bar No. 18842150
                                                   asommerman@textrial.com
                                                   George (Tex) Quesada, Esq.
                                                   State Bar No. 16427750
                                                   quesada@textrial.com
                                                   SOMMERMAN & QUESADA,
                                                   L.L.P.
                                                   3811 Turtle Creek Boulevard,
                                                   Suite 1400
                                                   Dallas, Texas 75219-4461
                                                   (214) 720-0720
                                                   Fax (214) 720-0184



                                         i
                                                                               002
                                        TABLE OF CONTENTS
IDENTITY OF PARTIES AND COUNSEL ............................................................ i
TABLE OF CONTENTS .......................................................................................... ii
INDEX OF AUTHORITIES.................................................................................... iii
RECORD REFERENCES .........................................................................................1
STATEMENT OF THE CASE ..................................................................................1
ISSUE PRESENTED .................................................................................................2
STATEMENT OF FACTS ........................................................................................2
SUMMARY OF ARGUMENT .................................................................................6
ARGUMENT .............................................................................................................6
I.   Standard of Review..........................................................................................6
II.  The Trial Court Abused its Discretion in Awarding Appellee $28,333.00 in
     Attorneys' Fees.................................................................................................7
   A. The Testimony Offered on Behalf of the Appellee Concerning the
      Andersen Factors was not Sufficient Evidence to Support her
      Attorney Fee Award. ....................................................................................... 8
   B. Appellee's Claimed Attorneys' Fees Were Excessive, Unreasonable
      and Unnecessary. ........................................................................................... 10

CONCLUSION AND PRAYER .............................................................................14
CERTIFICATE OF COMPLIANCE .......................................................................15
CERTIFICATE OF SERVICE ................................................................................16
APPENDIX ................................................................................................... Tabs 1-4




                                                          ii
                                                                                                                 003
                                        INDEX OF AUTHORITIES

Cases
Arthur Andersen & Co. v. Perry Equip. Corp., 945 S.W.2d 812, 818-19 (Tex.
  1997) .............................................................................................................. 7, 8, 9
Bocquet v. Herring, 972 S.W.2d 19, 20–21 (Tex.1998) ............................................6
Burgmann Seals Am., Inc. v. Cadenhead, 135 S.W.3d 854, 860–61 (Tex.App.-
  Houston [1st Dist.] 2004, pet. denied)..................................................................11
City of Burlington v. Dague, 505 U.S. 557, 567 (1992) ..........................................12
Cleveland v. Taylor, 397 S.W.3d 683, 701 (Tex. App. 2012) ...................................6
Compare Gisbrecht v. Barnhart, 535 U.S. 789, 802 (2002) ...................................12
El Apple I, Ltd. v. Olivas, 370 S.W.3d 757, 365 (Tex. 2012)..................... 10, 11, 12
Elgaghil v. Tarrant Cnty. Junior Coll., 45 S.W.3d 133, 144–45 (Tex.App.-Fort
  Worth 2000, pet. denied) ......................................................................................11
Gill Savings Ass'n. v. International Supply, 759 S.W.2d 697, 702 (Tex. App. –
  Dallas, 1988, writ denied.) ...................................................................................13
Phillips & Akers, P.C. v. Cornwell, 927 S.W.2d 276, 279 (Tex.App.-Houston [1st
  Dist.] 1996, no writ.) ..............................................................................................6
Stewart Title Guar. Co. v. Sterling, 822 S.W.2d 1, 10 (Tex.1991) ...........................7
Sw. Bell Mobile Sys., Inc. v. Franco, 971 S.W.2d 52, 55–56 (Tex.1998) ...............11

Statutes
Texas Civil Practice & Remedies Code Section § 38.001................................ 11, 12

Rules
Rule 38.1(a) of the Texas Rules of Appellate Procedure .......................................... i




                                                             iii
                                                                                                                        004
                            RECORD REFERENCES
      Appellants Nathan Halsey and Bonamour Pacific, Inc. will cite the record as

follows:

      Clerk's Record                               --          CR: Vol. [page]

      Court Reporter's Record                      --          RR: [page]

      Appendix                                     --          TAB: [number]

                         STATEMENT OF THE CASE
      This is a breach of contract case where Appellee was awarded attorneys'

fees. Appellant disputes the amount of the awarded attorney's fees.

      The original issues in this matter involved a shareholder suit filed against

Appellants for breach of fiduciary duties and unjust enrichment as a result of a

stock purchase agreement. [CR: 9-14].

      In relation to the shareholder suit, on or about June 2, 2014 the parties

entered into a settlement agreement for the total sum of $85,000.00 which included

Appellee's claim for attorneys' fees. [RR: 17:6-17; 23:9-22]. Appellants were not

able to pay the settlement amount as intended and breached the agreement. The

case was reset for trial on August 27, 2014.

      The only live issues at trial were the breach of settlement agreement and

related attorneys' fees. [RR: 11:20-12:8]. The Appellee has a 1/3 contingency fee

agreement with her counsel. [RR: 8:18-22]. On September 30, 2014, the Court


                                         1
                                                                              005
signed a Final Judgment awarding Plaintiff $85,000.00 in the principal amount,

plus an additional $28,333.00 in attorneys' fees. [See CR: 1267-1268].

      Appellants assert Appellee's alleged attorneys' fees were not supported by

factually sufficient evidence or, alternatively, are against the great weight and

preponderance of the evidence and the trial court abused its discretion in awarding

the excessive, unreasonable and unnecessary fees.

                                ISSUE PRESENTED
      Did the Appellee provide legally sufficient evidence to support the award of

$28,333.00 in attorneys' fees at the trial of contract action that was less than three

months old.

                            STATEMENT OF FACTS
      Appellee filed a shareholder suit against Appellants for breach of fiduciary

duties and unjust enrichment as a result of a stock purchase agreement involving

the company Millennia, Inc., which eventually became Bonamour Pacific, Inc.

[CR: 9-14].

      On the eve of the April 28, 2014 trial date, the parties reached an agreement

to settle. On June 2, 2014 Appellee signed the settlement agreement that provided

Appellee was to be paid $85,000.00 in full and final settlement of all claims and

the settlement amount included all attorneys' fees and other costs associated with

the lawsuit.   [RR: 23:9-19].    The settlement agreement further provided that



                                          2
                                                                                  006
Appellants continue to vigorously deny liability and the settlement was not be

construed as an acceptance of liability. [RR: 23:24-25:7].

      Pursuant to the terms of the settlement agreement, Appellants were to pay

the $85,000.00 by June 9, 2014. [RR: 20-23]. However, Appellants were unable to

come up with the settlement funds as they had anticipated. As a result, the trial

court reset the case for trial on August 27, 2014. On August 18, 2014, Appellee

filed her initial claims for breach of contract and promissory estoppel as a result of

the breached settlement agreement. [CR: Vol 2., 1189-1196]. The parties reached

an Agreed Judgment prior to trial and presented it to the trial court on August 27,

2014. The trial court rejected the terms of the Agreed Judgment and the matter

was tried before the bench that same day. [RR: 6:7- 10:7; 11:1-8]. Because the

underlying matter had been settled for $85,000.00 the parties agreed the only live

issues to be tried were the breach of settlement agreement and related attorneys'

fees. [RR: 11:20-12:8]. Appellee acknowledged that she was not "seeking fees

beyond the fees for breach [of settlement agreement] and enforcement of the

settlement agreement." [RR: 29:12-14; 54:3-19].

      Appellee has been represented by two law firms, Munsch Hardt Kopf &

Harr, P.C ("Munsch Hardt") with Mr. Dennis Roosien acting as lead counsel, and

Sommerman & Quesada, L.L.P., with Andrew Sommerman acting as lead counsel.

[RR: 2; 25:24-26:2]. During trial, Appellee represented that her attorneys were



                                          3
                                                                                  007
being compensated on a 1/3 contingency fee basis and that she was accordingly

seeking $28,333.00 in attorneys' fees. [RR: 8:18-22]. Appellee entered into

evidence fee statements from one of the law firms, Munsch Hardt reflecting

$15,280.00 in attorney's fees from June 9, 2014 through August 20, 2014. [TAB 2:

00037-00041]. The fee statements for this time period were composed entirely of

time by a firm partner. [TAB 2: 00037-00041].

      Mr. Sommerman provided live testimony as Appellee's expert witness on

attorney's fees. Mr. Sommerman testified that since June 9, 2014, he and his

associates prepared all witnesses he intended to bring to trial, including "expert

witnesses as well as the plaintiffs involved."[RR: 27:9]. There is only one physical

Plaintiff in this matter and the only experts designated that related to the trial on

breach of the settlement agreement was Mr. Sommerman himself and Mr. Roosien

for the issue of attorneys' fees. [RR: 100-101]. The only other person Appellee

brought to trial was her husband, Mr. Kevin Halter, Sr., who was not called as a

witness.

      Mr. Sommerman further testified that his associate, Jodi Rodenberg,

prepared direct examinations of "all of the individuals that were involved along

with Mr. Roosien." [RR: 27:10-13]. The only witnesses called to testify were

Plaintiff on the issue of the terms of the settlement agreement and Mr. Sommerman

regarding attorneys' fees. [RR: 3].



                                         4
                                                                                 008
      Mr. Sommerman testified that he is solely a contingency fee attorney and

never bills. [RR: 29:2-4]. When asked if there was any documentation of the work

he performed on this case, including emails, he testified there were "[a]bsolutely

none." [RR: 45:6-8].

      Mr. Sommerman further testified that the hours spent by Munsch Hardt are

representative of the hours spent by his firm. [RR: 29:5-7].1 Mr. Sommerman

testified the amounts charged should be doubled to account for the work of his

office. [RR: 42:21-43:17].

      Mr. Sommerman also acknowledged that the Munsch Hardt time records

started over once the settlement agreement was reached and that Appellee is only

looking to recover "post-settlement fees." [RR: 46:16-17; 54:6-19]. From June 9,

2014, the date the settlement proceeds were to have been paid, through August 20,

2014, the Munsch Hardt invoice reflected 38.2 hours spent by Mr. Roosien,

totaling $15,280.00 in fees. [RR:46:16-24]. Mr. Sommerman testified that Mr.

Roosien's hourly fee is $400 an hour. He provided no specific testimony as to what

his hourly fee would customarily be or that of his associates for this type of case.




1
 Mr. Sommerman testified "you would have to multiply [the hours Munsch Hardt spent] times
two" to include the hours Sommerman & Quesada spent on the case since June 9, 2014.
[RR:42:21-43:17]. Yet, Mr. Sommerman did not know how many hours Munsch Hardt has spent
on the case since the settlement agreement had been breached. [RR:42:21-43:17].


                                           5
                                                                                     009
                            SUMMARY OF ARGUMENT
      Appellants argue that the trial court erred in awarding Appellee $28,333.00

in attorneys' fees, representing their 1/3 contingency fee of the $85,000.00

judgment. Appellee's attorneys' fees are redundant, without adequate evidentiary

support and should not have been considered by the trial court. Appellants further

argue that any evidence of attorneys' fees from before the breach of the settlement

agreement on June 9, 2014 should not have been considered by the trial court as

they were unrelated to the breach of settlement agreement, which was the only

issue tried to the Court.

                                    ARGUMENT

I.    Standard of Review
      On appeal, a trial court's award of attorneys' fees is reviewed for abuse of

discretion. Bocquet v. Herring, 972 S.W.2d 19, 20–21 (Tex.1998). A trial court

abuses its discretion if it acts arbitrarily, unreasonably, or without regard to guiding

legal principles. Id. at 21. When reviewing a trial court's decision under this

standard, this Court must view the evidence in the light most favorable to the trial

court's ruling and indulge every presumption in its favor. Phillips & Akers, P.C. v.

Cornwell, 927 S.W.2d 276, 279 (Tex.App.-Houston [1st Dist.] 1996, no writ.);

Cleveland v. Taylor, 397 S.W.3d 683, 701 (Tex. App. 2012).




                                           6
                                                                                    010
II.   The Trial Court Abused its Discretion in Awarding Appellee $28,333.00
      in Attorneys' Fees.
      There are a number of methods by which attorneys may determine fees to

charge to clients, including the annual retainer method, the fee-for-service method,

and contingency fee methods, but, as the Texas Supreme Court in Arthur Andersen

recognized, considerations are different when a party seeks to shift its fee to

another party. Arthur Andersen & Co. v. Perry Equip. Corp., 945 S.W.2d 812,

818-19 (Tex. 1997).

      The Texas Supreme Court has specified that while a contingent fee may

indeed be a reasonable fee from the standpoint of the parties to the contract it does

not agree that the mere fact that a party and a lawyer have agreed to a contingent

fee means that the fee arrangement is in and of itself reasonable for purposes of

shifting that fee to the defendant. Arthur Andersen & Co., 945 S.W.2d at 812, 818-

19.

      Rather, Texas law confers the burden of proof on the party seeking

attorney's fees. Stewart Title Guar. Co. v. Sterling, 822 S.W.2d 1, 10 (Tex.1991).

A party's contingent fee agreement should be considered by the factfinder, but that

agreement cannot alone support an award of attorney's fees. See Arthur Andersen

& Co., 945 S.W.2d at 818-19. In other words, the plaintiff cannot simply ask the

jury to award a percentage of the recovery as a fee because without evidence of the




                                         7
                                                                                 011
factors identified in Disciplinary Rule 1.04, the jury has no meaningful way to

determine if the fees were in fact reasonable and necessary. Id.

      Appellee failed to meet its burden under the Andersen factors and failed to

otherwise provide reliable, competent evidence with which the trial court could

rely to award $28,333.00 in attorneys' fees.

      A.      The Testimony Offered on Behalf of the Appellee Concerning the
              Andersen Factors was not Sufficient Evidence to Support her
              Attorney Fee Award.
      As laid out in Andersen, factors that a factfinder should consider when

determining the reasonableness of an attorney fee include:

           (1) the time and labor required, the novelty and difficulty of the questions
               involved, and the skill required to perform the legal service properly;

           (2) the likelihood ... that the acceptance of the particular employment will
               preclude other employment by the lawyer;

           (3) the fee customarily charged in the locality for similar legal services;

           (4) the amount involved and the results obtained;

           (5) the time limitations imposed by the client or by the circumstances;

           (6) the nature and length of the professional relationship with the client;

           (7) the experience, reputation, and ability of the lawyer or lawyers
               performing the services; and,

           (8) whether the fee is fixed or contingent on results obtained or
               uncertainty of collection before the legal services have been rendered.
Arthur Andersen & Co., 945 S.W.2d at 818.



                                            8
                                                                                     012
      Under Andersen, the plaintiff must prove that the amount of fees was both

reasonably incurred and necessary to the prosecution of the case at bar, and must

ask the trier of fact to award the fees in a specific dollar amount, not as a

percentage of the judgment. Id. at 19 (emphasis added).

      In addressing the Andersen factors, Mr. Sommerman testified in vague

statements such as "the rates are reasonable in terms of staff . . .the other rates are

reasonable", without identifying what those rates were or the qualifications of the

staff and associates for which he was addressing. [RR: 36:21-37:6; 38:10-39:5].

Mr. Sommerman further testified that "we did forgo a number of pieces of

litigation in order to take this one" without identifying a single example. [RR:

36:21-37:6].Mr. Sommerman's testimony concerning the Andersen Factors

provided no details or specific examples by which a trier of fact could properly

rely. [RR: 36:21-37:6; 38:10-39:5].

      Further, Mr. Sommerman testified that the $85,000.00 settlement, which

included Appellee's claims for attorneys' fees, was a good result and was "about all

[Appellee] can hope for." [RR: 39:6-19]. Because the 85,000.00 settlement was to

include all attorneys' fees up until June 9, 2014, the $85,000.00 already contained

Appellees' 1/3 contingency fee for the underlying shareholder claims and Appellee

is now improperly seeking a double recovery.




                                          9
                                                                                   013
      But what is most critical from Mr. Sommerman's testimony was that he was

almost wholly testifying concerning the previous SEC litigation and did not specify

the Andersen Factors concerning the simple breach of settlement agreement that

was the case at bar. [RR: 36:21-40:25]. Appellee by her own admission is only

seeking fees from after the breach of settlement agreement, which took place on

June 9, 2014. [RR: 46:16-17; 54:6-19].

      Here, Appellee has not complied with the Andersen holding because she

failed to prove the attorneys' fees sought were both reasonable and necessarily

incurred in the prosecution of the case at hand and as a result, the trial court abused

its discretion in awarding Appellee the one third contingency of $28,333.00.

      B.     Appellee's Claimed Attorneys'               Fees     Were     Excessive,
             Unreasonable and Unnecessary.
      Appellee is attempting to collect $28,333.00 on a breach of settlement

agreement action that was less than three months old at the time of trial and

required no written discovery or depositions. Such an award on a straightforward

issue is excessive and Appellee's evidence presented at trial demonstrated that

much of the work performed was unreasonable and unnecessary.

      Under the Andersen ruling, attorneys' fees must be both reasonable and

necessary. But the Texas Supreme Court has gone further since reaching its ruling

in Andersen. In El Apple I, Ltd. v. Olivas, 370 S.W.3d 757, 365 (Tex. 2012) the

Texas Supreme Court, when considering a lodestar case, required “proof

                                          10
                                                                                   014
documenting the performance of specific tasks, the time required for those tasks,

the person who performed the work, and his or her specific rate.” 370 S.W.3d 757,

365 (Tex. 2012). The Court emphasized that the documentation provided must be

sufficient for the trial court to make a meaningful evaluation of the application for

attorney's fees. Id. at 762. Appellants contend that the Texas Supreme Court, if

squarely presented with the issue, would most likely apply its reasoning and

holdings in El Apple to require the lodestar factors under Texas Civil Practice &

Remedies Code Section § 38.001 or at least some documentation of the time and

tasks spent so a trial court can make a meaningful evaluation of the claimed

attorneys' fees. Here, Mr. Sommerman has no documented proof of his efforts in

this case.

      In reaching its holding in El Apple, I, the Court recognized that although

state procedural rules govern the determination of attorney's fees in a suit brought

under state law, Texas courts have looked to federal law on the issue. Id. at 760;

See, e.g., Sw. Bell Mobile Sys., Inc. v. Franco, 971 S.W.2d 52, 55–56 (Tex.1998);

Burgmann Seals Am., Inc. v. Cadenhead, 135 S.W.3d 854, 860–61 (Tex.App.-

Houston [1st Dist.] 2004, pet. denied); Elgaghil v. Tarrant Cnty. Junior Coll., 45
S.W.3d 133, 144–45 (Tex.App.-Fort Worth 2000, pet. denied).

      In fact, developing Texas law has been consistent with federal precedent

approving attorney fees based on a “contingency fee” or “percentage” method



                                         11
                                                                                 015
when the client is solely responsible for the fee, while denying it in fee-shifting

cases. Compare Gisbrecht v. Barnhart, 535 U.S. 789, 802 (2002) and City of

Burlington v. Dague, 505 U.S. 557, 567 (1992). In Dague, the Supreme Court,

noting that it has “generally turned away from the contingent-fee model,” held that

enhancement of the lodestar by a multiplier based on a contingent fee agreement is

not allowed when fees are awarded under fee-shifting statutes. Dague, 505 U.S. at

567.

       In this context the Texas Supreme Court would likely require at least some

information set out in El Apple in a case under § 38.001.        Disregarding the

contingent percentage agreement in this case clarifies how the evidence Appellee

submitted is insufficient and reflects unreasonable fees.

       For instance, Mr. Sommerman testified that Mr. Brown, an SEC expert was

prepared for the August 27, 2014 trial setting, which tried only the breach of

settlement issue and Mr. Brown was not even brought to trial. [RR: 50:16-20].

Appellee also entered into evidence fee statements from Munsch Hardt reflecting

$15,280 in attorney's fees from June 9, 2014 through August 20, 2014. [TAB 2:

00037-00041]. The fee statements for this time period were composed entirely of

time by a firm partner. [TAB 2: 00037-00041]. Time spent by associates and legal

assistants was not segregated into any separate time entries, though at least two

Munsch Hardt associates had billed extensively leading up to the April 28, 2014



                                         12
                                                                                016
trial setting.2 [See TAB 2:10-29]. Munsch Hardt made no effort to segregate out

any paralegal time incurred since June 9, 2014, although Mr. Sommerman testified

that staff at both his firm and Munsch Hardt worked on this matter, including

secretaries and paralegals. [RR:38:10-24]. See Gill Savings Ass'n. v. International

Supply, 759 S.W.2d 697, 702 (Tex. App. – Dallas, 1988, writ denied.) (holding

compensation for legal assistants work may only be "included in the award of

attorneys' fees if a legal assistant performs work that has traditionally been done by

an attorney." )

       Mr. Sommerman's testimony provided little more than broad vague

statements with an uncertainty of the hours spent beyond repeatedly testifying

Sommerman & Quesada spent the exact same number of hours as Musch Hardt,

even with "absolutely no" documentation of their work. [RR: 28:5-7; 42:21-43:17]

This is not reliable or adequate evidence of fees.

       His testimony consisted scant detail and seemed to mostly reference work

performed for the original April 28, 2015 trial, not the work needed for the breach

of contract issue. He provided little or no descriptions of the particular services

provided, no indication who performed the service, or how long each task took,

among other things. Any fees from Plaintiff's original fiduciary claims against
2
 When asked how much of the invoiced work since June 9, 2014 was Mr. Roosien and how
much was staff, Mr. Sommerman testified vaguely "the vast majority of it was Dennis Roosien. I
mean, significantly the vast majority." [RR:42:21-43:17]. It is believed that both of those
associates had left Munsch Hardt before or shortly after the April 28, 2014 trial setting. [53:22-
54:11].


                                               13
                                                                                             017
Appellants were from before the breach of the settlement agreement and were

already encompassed in the terms of the settlement agreement. To consider fees

from before the breach would be to allow Appellee double recovery of her fees.

The breach of settlement agreement was a straightforward issue that was litigated

for less than three months before trial. An award of $28,333.00, one third of the

$85,000 judgment, is excessive and unsupported by the evidence.

      The evidence Appellee submitted to support her award of attorneys' fees was

legally insufficient under Texas law to allow the trial court to calculate a

reasonable fee award. Rather, the evidence presented by Appellee at the trial and

the facts of the case show that the $28,333.00 sought is an excessive award for

unreasonable and unnecessary attorneys' fees concerning the case at bar. This

Court should vacate the award below and remand for further proceedings based on

a correct application of Texas' requirements to recover attorney's fees under §

38.001.

                        CONCLUSION AND PRAYER
      For the foregoing reasons, Appellants ask this Court to vacate the trial

court's Final Judgment awarding Appellee $28,333.00 in attorneys' fees and

requests this Court either reduce the fees awarded or remand this case for further

proceedings.




                                       14
                                                                              018
                              Respectfully submitted,

                              KANE RUSSELL COLEMAN & LOGAN PC

                              By:         /s/ Sara J. Krumholz
                                       Zach T. Mayer
                                       State Bar No. 24013118
                                       zmayer@krcl.com
                                       Sara J. Krumholz
                                       State Bar No. 24060579
                                       skrumholz@krcl.com

                              1601 ELM STREET, SUITE 3700
                              DALLAS, TEXAS 75201
                              (214) 777-4200 / FAX (214) 777-4299

                              ATTORNEYS FOR APPELLANTS
                              NATHAN HALSEY AND BON AMOUR
                              PACIFIC, INC.

                     CERTIFICATE OF COMPLIANCE
       I hereby certify that Appellants' Brief complies with the word-count
limitations of Tex. R. App. P. 9.4(i) because it contains 4,006 words, excluding
any parts exempted by Tex. R. App. P. 9.4(i)(1). The word-count was obtained
using the word-count function of Microsoft Word, the computer program used to
prepare the document.

                                   /s/ Sara J. Krumholz
                              SARA J. KRUMHOLZ




                                      15
                                                                            019
                         CERTIFICATE OF SERVICE
      I hereby certify that on the 26th day of March, 2015, a true and correct copy
was forwarded to each attorney of record listed below:

      VIA E-FILE AND FACSIMILE
      Mr. Dennis Roossien
      MUNSCH HARDT KOPF & HARR, P.C.
      3800 Lincoln Plaza
      500 N. Akard Street
      Dallas, Texas 75201-6659

      Andrew B. Sommerman, Esq.
      George (Tex) Quesada, Esq.
      SOMMERMAN & QUESADA, L.L.P.
      3811 Turtle Creek Boulevard,
      Suite 1400
      Dallas, Texas 75219-4461

      ATTORNEYS FOR APPELLEE, PAM HALTER, INDIVIDUALLY
      AND DERIVATIVELY ON BEHALF OF NOMINAL DEFENDANT,
      BONAMOUR PACIFIC, INC.



                                    /s/ Sara J. Krumholz
                               SARA J. KRUMHOLZ




                                        16
                                                                               020
                           APPENDIX

TAB   DOCUMENT                                                Bates #

 1    Plaintiff's Trial Exhibit 1: Confidential Settlement 00001-
      Agreement and Mutual Release                         00007

 2    Plaintiff's Trial Exhibit 2: August 22,            2014 00008-
      Correspondence with Attached Fee Statements             00044

 3    Final Judgment                                          CR:1267

 4    Order Denying Defendants' Motion for a New Trial        CR: 1313




                                                                        021
TAB 1




        022
                           CONFIDENTIAL SETTLltMENT AGREEMENT AND MUTUAL RELEASE

                            This Confidential Settlement Agreement and Mutual Release (''Agreement                                         AGREEMENT:

1.      Release by Pam Halter. Pam Halter agrees to dismiss with prejudice all of the
claims brought or which could have brought in the Lawsuit against Nathan Halsey and
Bonamour and to waive and relinquish all rights, claims or causes of action of any kind she
have or may claim to have against Nathan Halsey, Bonamour, Znch T. Mayer, Sara J.
Krumholz, and Kane Russell Coleman & Logan PC, their respective heirs, assigns,
successors, representatives, agents, servants, attorneys, assigns, executors, administrators,
officers, directors, shareholders, partners, employees, servants, affiliate companies,
insurers, and any other person, firm or corporation in privity with them (hereinafter
collectively referred to as the "Released Parties") growing out of, relating to, or arising
from the actions complained of in The Lawsuit. Pam Halter hereby releases, relinquishes,
discharges and quitclaims the Released Parties of and from any and all claims, demands,
rights or causes of action of any kind, whether now known, asserted or not, she may have
or may claim to have growing out of or resulting from the series of transactions made the
subject of The Lawsuit and any and all actual and alleged injuries and damages resulting,
whether directly or indirectly, from such transactions. Since Kevin B. Halter, Sr. hereby
warrants and affirms that all such claims are Pam Halter's separate property and he holds
no such claims, it is expressly understood and agreed that this Release completely and
totally releases any and all claims the Halters have, could have or may claim to have in the
future against the Released Parties arising out of or relating to the Lawsuit, including but
not limited to claims of breach of fiduciary duty, unjust enrichment, breach of contract,
breach of the duty of good faith and fair dealing, violation of any state or federal statutory
provision (including, but not limited to the Tex. Bus. Orgs. Code § 21.561(b), failure to
investigate, negligence, negligence per se, gross negligence, strict liability, intentional tort,
fraud, or breach of any other statutory, contractual, common law, or other duties of any
type or nature whatsoever on the part of Released Parties, and any actual or compensatory
damages, special damages, punitive damages, mental anguish, attorneys' fees, and any
other damages or expenses arising out of or in any way connected to the facts, incidents,
transactions, omissions and occurrences giving rise to the Lawsuit, and/or any other matter
directly or indirectly arising from or in any other way related to the acts or omissions of
any Party to this Agreement, whether or not now known or asserted by the Halters. The
releases contained in this Agreement do not and are not intended to release any rights or
obligations of the Parties created by this Agreement.

2.     Settlement Payment. In consideration of the releases and agreements set forth in this
Agreement, the Released Parties agree to pay and deliver to Pam Halter, on or before June 9,
2014, an aggregate settlement amount of$85,000.00 (EIGHTY FIVE THOUSAND AND 00/100
DOLLARS) (the "Settlement Amount") to fully and finatry settle the claims and causes of action
which are asserted against Released Parties in The Lawsuit or which could have been asserted
against the Released Parties surrounding the transactions at issue in The Lawsuit. The Parties
acknowledge the adequacy of this consideration and hereby waive any right or ability to contest
the adequacy of the consideration.




HALTER/HALSEY/BON AMOUR SETTLEMENT                                                        PAGE   2


                                                                                            00002
                                                                                              024
3.      Dismissal of the Lawsuit With Prejudice. Pam Halter, individually and derivatively on
behalf of nominal defendant Bonamour Pacific Inc., and Nathan Halsey and Bonamour agree to
file a Joint Dismissal with Prejudice as to all Claims filed in The Lawsuit within one (1) day of
the tender of the Settlement Amount by Released Parties.

4.     No Filing of Other Claims.

        The Parties represent and covenant that neither themselves, nor any person or entity
acting on their behalf will claim or file, or cause or permit to be filed, any action for damages or
other relief against any other Party involving any matter related to those released herein. Nothing
in this paragraph shall constitute a waiver of any of the Parties' rights to file a claim to enforce
the terms of this Agreement.

5.      No Admission of Liability.

       Neither this Agreement and Release, nor anything contained herein, shall be construed as
an admission by any Party that they have in any respect breached any obligation to any of the
other Parties. No Party will claim to be the prevailing party to any degree or extent, nor will this
Agreement and Release or its terms be admissible in any proceedings other than a proceeding for
breach of the terms contained herein, except as otherwise required by law or court order.

6.     Attorneys' Fees and Costs.

        Each Party to this Agreement and Release acknowledges and agrees that it is responsible
for its own attorneys' fees, litigation expenses, and costs of court with respect to the claims
released between the Parties.

7.      Confidentiality.

        The Parties agree that they shall keep the terms of this settlement confidential, ·and that
they will not disclose, directly or indirectly, specifically or generally, such terms to third persons
except as provided herein or except as otherwise required by law, including applicable securities
laws, subpoena, or court order. On the condition that the persons receiving such information
agree to maintain its confidentiality, each Party may disclose the terms of this Agreement and
Release to its owners and executive level employees with a business need to know such
information, and to their attorneys, financial advisors and accountants. Notwithstanding this
confidentiality provision, the Parties may publicly disclose the releases recited above and that
they have settled their differences. Disclosure of the mere existence of this Agreement shall not
constitute a breach of this provision.

       The Parties agree that the confidentiality provision herein. is a material component of this
settlement agreement, and that a breach of this provision may cause immediate and irreparable
harm.




HALTERIIIALSEY/BONAMOUR SETTLEMENT                                                             PAGE   3


                                                                                                 00003
                                                                                                   025
8.     Entire Agreement.

        This Agreement and Release may not be modified, altered or changed except by a written
agreement signed by the Parties hereto. The Parties acknowledge that this document constitutes
the entire agreement between them superseding all prior written and oral agreements. If any
provision of this Agreement and Release is held to be invalid, the remaining provisions shall not
be affected.

9.      Entire Consideration. The Parties acknowledge that the provisions of this Agreement
provide mutually sufficient consideration for any and all rights, duties, or obligations created
herein. The Parties further acknowledge that they have made no agreement or promise to do or
omit to do any act or thing not set forth in this Agreement. It is agreed that this Agreement is
given solely upon the consideration herein expressed and is not an express or implied admission
of misconduct, responsibility or liability of Halsey, Bonamour or of anyone else, and that Halsey
and Bonamour expressly and specifically deny all such claims. The releases contained in this
Agreement do not and are not intended to release any rights or obligations of the Parties created
by this Agreement.

10.    Warranties, Representations, and Interpretation.

        Each signatory hereto warrants and represents that he or she has the authority to bind the
partylies for whom that signatory acts.

        Each Party warrants and represents that the claims, suits, rights and/or interests which are
the subject of this Settlement Agreement and Release (the "Claims") are owned by the Party that
has asserted the Claims, and the Claims have not been assigned, transferred, sold or encumbered.

       Each Party hereto acknowledges that in entering into this Settlement and Release
Agreement, it has had the opportunity to consult with, and has consulted with, counsel of its
choice as to the meaning and effect of this agreement.

       In interpreting this Settlement Agreement and Release, words are to be given their
ordinary and plain meanings, the masculine includes the feminine, and in the event of any
ambiguity, the agreement should be construed in a manner to provide the fullest possible release
and discharge of claims between the Parties.

       Each of the Parties acknowledges that it has had. full opportunity to review, revise and
suggest changes to this agreement, and that this agreement is the product of each sides arms'
length negotiation and draftsmanship. Accordingly, each of the Parties acknowledges that in the
event of a dispute over the meaning of any provision herein, this agreement shall not be
construed "for" or "against" any party, but instead in light of the mutual intent to finally resolve
disputes between the Parties.




HALTER/HALSEYIBONAMOUR SETILEMENT                                                            rAGE   4



                                                                                               00004
                                                                                                 026
..


     11.    Governing Law and Venue.

              This Agreement and Release shall be governed by the laws of the State of Texas. The
     parties also agree that the state and federal courts with jurisdiction in Dallas County, Texas shall
     have personal jurisdiction over them to hear all disputes arising under this Agreement and
     Release and that venue shall lie in Dallas County or the federal district covering Dallas County
     for all purposes.

     12.    No Reliance on Representations or Assumed Facts.

           THE PARTIES ALSO ACKNOWLEDGE THE CONTESTED AND ADVERSARIAL
     NATURE OF THE LITIGATION AND UNDERLYING DISPUTE, AND STIPULATE THAT
     TN EXECUTING THIS AGREMENT THEY ARE NOT RELYING ON ANY
     REPRESENTATION BY ANY OTHER PARTY OR ITS (OR HIS) EMPLOYEES, AGENTS,
     REPRESENTATIVES, OR ATTORNEYS WITH REGARD TO (1) FACTS UNDERLYING
     THE LITIGATION, (2) THE SUBJECT MATTER OR EFFECT OF THIS AGREEMENT,
     AND (3) ANY OTHER FACTS OR ISSUES THAT MIGHT BE DEEMED MATERIAL TO
     THE DECISION TO ENTER INTO THIS AGREEMENT, OTHER THAN AS SPECIFICALLY
     SET FORTH IN THIS AGREEMENT.

     13.    Severability.

             If any term, provision, covenant, or condition of this Agreement is held by a court of
     competent jurisdiction to be .illegal, invalid, void, or unenforceable, the remainder of the
     provisions shall remain in full force and effect an~ shall in no way be affected, impaired,
     invalidated, or voided.                                 ·

     14.    No Waiver.

             The failure of any of the Parties to enforce at any time any provision of this Agreement
     shall not be construed to be a waiver of such provision, nor in any way affect the validity of this
     Agreement or any part thereof or any right of any person thereafter to enforce each and every
     provision. No waiver of any breach of this Agreement shall be held to constitute a waiver of any
     other breach.

     15.    Section Numbers and Headings.

            Section numbers and section titles have been set forth herein for convenience only, and
     shall not be construed to limit or extend the meaning or interpretation of any part of this
     Agreement.

     16.    Taxes.

            The Parties understand and agree that none of the Parties or their attorneys have made
     any representations or warranties regarding the taxability or non-taxability of any of the
     consideration exchanged pursuant to this Agreement.



     HALTERIHALSEY IBONAMOUR SETI'LEMENT                                                          PAGE   5


                                                                                                     00005
                                                                                                       027
17.     Survival of Representations and WlUJ'llnties.

       All representations and warranties set forth in this Agreement shall be deemed continuing
and shall survive the Effective Date.

18.     Succe..~sors   in Jntere.d.

       This Agreement shall inure to the benefit of the Parties, and their respective legal
representatives, and permitted assigns.

19.     Execution In Counteroarts.

        lbis Agreement may be signed in any number of counterparts or copies, or on separate
signature pages, or by facsimile transmission, which when taken together shall be deemed to be
an original and constitute one and the same instrument for all purposes.


        IN WITNESS WHEREOF, the Parties hereto have set their hands effective as of the date

specified above.



ACCEPTED AND AGREED:




Date:   & - ¢ - l 'i
KEVIN B. HALTER, SR.




NATHAN HALSEY

Date:_ _ _ _ _ _ _ _ _ _ __

BONAMOUR PACIFIC, INC.
By:______________________
Date:_ _ _ _ _ _ _ _ _ _ __



HALTERMAI.SEY/BONAMOl/1!. SETTLEMENT                                                      PAGF.   6




                                                                                                      00006
                                                                                                        028
.s ,,   ;.




                      ,\.U t~E~··.:::~-.Utiun~ owJ wan•m.k:·.                       ~1 ft.~ do JU       ;bh     Ar.;~eo.."!nt::c\l    !1-t.&.ll C.: 1!~1~td    (lvtrhtttirt~
             ""'' ,1~,11 ~"'~" tht·I;Jil:o~w•ll"r".



                        Thi~ A~,){ BAL:'!'i:Y

             :)::~~:;q~;i:.:,_? ···~;'{




                                                                                                                                                                                    00007
                                                                                                                                                                                      029
TAB 2




        030
                       I ,




  DALLAS ! HOUSTON I AUS!lN
                                                                                       Dlr~~~t.Dtnl2l4.S55 ..754.15
                                                                                           dwossi~l1iF;Inunsch.~l'll1




                                           August 22. 2014

Znch T. Mayer                                                                                     Via E··Mnil
Sara l Krumholz
Kane Russell Coleman & Logan, PC
:noo Thanksgiving Tower
!60 l Elm Stn;ct
Dallns,TX 75201

        Re:     Cause No. DC>l2-1286g.t: Pam.!. Haller v /'.'ttlhM ifufsf!y.     ef   a/

Dear Counsel:

       Si<1ce your clients' breach of the scttkmcnt agreement. we have beenndviseJ on a
number of occasions to expect pnyment of the settlement umount befbre triaL m the latest. Trial
is now \lpon us, and we have yet to receive pnyment.

        As the breach persisted, we have become increasing concerned that .\vfr. Hulsey had no
intention of ever p\.lrfonning the agreement. We learned t1tst that he hnd suffered I   I




                 This otTer of an agreed judgment will remain open until next Tuesday at close ofbusiness
        or until the case is called to trial, whichever is earlier. Please advise.

                 With regard to attorneys' ices, we are obviously continuing to incur those fees, and so
        the amount of those ices will depend upon whether your clients will agree to a judgment, and
        will make reasonable efforts to reach an appropriate figure. One measure ofsueh lees is the one~
        third contingent fee agreement that we have with our client. Alternatively, we would be willing
        to seck to determine a figure based upon the hours that our firm alone has incurred as a result of
        the breach. Attached for your reference, and in supplementation of our exhibit list, are
        statements showing the hours worked, just by our firm, for the months since the exhibit tendered
        in the run-up to the April trial setting. These arc cun·ent through close of business yesterday.

                                                          ~~~fully,/]
                                                          I       /      /,/            '
                                                          "-a     ! ---///-
                                                            F I
                                                             U.I~   I   v-------
                                                                        .
                                                            Denms L. ossJcn, Jr.

        c:     Andrew B. Sommerrnan




                                                                                                       00009
                                                                                                         032
,,. "'( MUNSCH HARDT                                                                                                        3800 Lincoln Plaza
                                                                                                                           500 N. Akard Street
j,.. -4 KOPF & HARR PC                                                                                               Dallas. Texas 75201-6659
           A.lTORNEVS & COUt4SEl0RS                                                                                        Main 21-1.855 7500
                                                                                                                             Fax 21-1.855.758-l
     DALLAS I HOUSTON I AUSTIN                                                                                                    munsch.com




  Pam Halter
  1126 Whispering Oaks Drive
  DeSoto, TX 75115
                                                                                    Invoice Date:              February 19, 2014
                                                                                    FileNo.                       013271.00001
                                                                                    Invoice No.                        10299397

  Matter Description: BONAMOUR


  Total Fees for Services Rendered through February I 5, 2014 ..................... $17,425.00

  Total Disbursements ........................................................................................... $11.49

  Total Amount Due This Invoice ................................................................. $17,436.49

            Previous Balance Due ............ ~ .......................................................... $64.150.05

            Grand Total Duc .............................................................................$81,586.54



  Wire Instructions:                                                                Remittance Address:
  Bank of Texas, N.A.                                                               Accounting
  ABA Routing Number: 111014325                                                     Munsch Hardt Kopf & Harr, P.C.
  Account Number: 2880510762                                                        500 N. Akard, 3800 Lincoln Plaza
  Swift Code: BAOKUS44                                                              Dallas, TX 75201

  File Number and Invoice Number Required.

  Federal ID Number: XX-XXXXXXX

  FOR BILLING INQUIRIES, PLEASE CONTACT ACCOtiNTING AT (214) 7-10-5198.




                                                                                                                                    00010
                                                                                                                                      033
Klunsch HarJI Ktl[lf & Hun'. P .C.
File No. Ol321LOOOO!                                                                                                                                                                               Jlag..: 2 of G
lrwoic~ No. I 0299397                                                                                                                                                                        February !9. 20 l•l
ivhittcr Dcscdplion: llONAivlOUR



FEE DETAIL



1/16114      UFU       Correspondence with client regarding cnse;                                                                                                                     2.10           567.00
                       Work on trial documents.
1117/14      UFU      Correspondence with client regarding case;                                                                                                                      L90            513.00
                      Work on trial documents.
1117/14      OLR       Review and tol'\vnrd scheduling ordet·; calendar                                                                                                               0.10
                       key dates.
                              . ...... ---------   ~--··        •....    ~-~.-~·--«-•··.             '    ··············--·~-------~---~"""    ,.


l/22/14      DLR       Receive updnte from Mr. Umana and provide                                                                                                                      0.30            !20.00
                       requested direction; review client response on
                       rescheduling request nnd suggest alternatives to
                       Mr. Umana; continue to direct Mr. Umann.
t/22/14      UFU       Correspondence with client regarding deposition                                                                                                                0.60            162.00
                       date; Correspondence with opposing counsel
                       regarding the same.
1/24/14      DLR       Review and consider request for client                                                                                                                         0.10             40.00
                       deposition; direct rv1r. Umana regarding
                       response to same.
l/27/\4      UFU       Prepare l'or upcoming deposition; Review                                                                                                                       5.80          J 566.00
                       relevant sec filings; Review relevant doctiments;
                               deposition outline.
                                               ''·'·'·'·······--~-~···                           .. ···        -~·····-··-------~-~--         .. _,



                                                       •y••   -·~·--~·~-·-• «'""N,,,, ••••m -..~.·--·~··-···••••




1/29/14      DLR       Assist witness preparation.
                                                                                                                                                      ..•.....•.....- ----·-····"'·

l/30/ !4     UFU       Continue depo preparation ofMt'. !·htlli.'r;                                                                                                                   8.90          2;;()3.00
                       Defend deposition; ConH:renee with Mr. Halter;
                       Conference with opposing counsel;
                       Correspondence to l'vlr. Roossien regurding
                       deposition .
                         ..
2/3/14       DLR       Work with l'vlr. Umana on preparation of pre-                                                                                                                  0.80           320.00
                       trial materials; confer with same regarding
                       recent developments and case evaluation; confer
                       with client regarding same,
2/3/14       UFU       Work on exhibit/witness list.
                                              ¥"'~   ~·'   .~~w--.•                  ~-




2/4/14       UFU       Work on exhibit/witness list                                                                                                                                                  324.00
2!5ii..J.    DLR       Conlcr with Mr. Umam1 regarding dran                                                                                                                                            .:10.00
                                    -···--·•-'>~··--vc-·.,·-•-·-'- w-HN-,~----"··                                .....   -.--~-··¥>




                                                                                                                                                                                                             00011
                                                                                                                                                                                                               034
Mun~d1 Hardt Kopl' & llarr, I' .C.
File No. D13271.00001                                                                                                                                                                                     Page 3 of()
Invoke No. J0299397                                                                                                                                                                                February 19, 20 14
1v!ancr Dcscripthm: BONAlv!OUR




                                                                                        ..     ··~'-~·-········-·····   ·····-~----
                                                                                                                                               ~-·-·--•"NW"7




2/6/14                 Receive update on motion for continuance .
                                                                   ·""~~---~-"--~---                                             • •   • • - •••-.-•• -.-...--------·- ~~>·~--                                                ················ ...... .....
                                                                                                                                        ~




2/ I0/14     DLR       Review and consider client comments to draft                                                                                                                         0.30           120.00
                       exhibit list; preparation fbr client meeting;
                       review and calendar hearing notice.
                                                        ••   •••   ,   . , - · - · · · -•-•••••••.••••>••,ivlunsch llarJt Kopf & Hurr. P.C
File No. 0 I 3271.0000 l                                                                                                                            Page 4 or6
lnvoic\.) No. I 0299397                                                                                                                       February 19. 201-l
i'v!attcr Description: BONAlvlOUR



                                                                         Total I·ltvlunsch I larch Kopf& Harr, I'.C.
File No. 0 1327 !.0000 I                                                                                                                                          Pug¢ 5 ofo
lrl\'()icc No. I 0299397                                                                                                                                    February l 9, 20 14
Matter Description: BONA/vi OUR




11/23/13         10296214                  $29.378.52                                                $0.00                                    $29,378.52
:~~~~~~i~     . ~:o29~878.· -~:-~:~~-------_-_$_8~_0·~~~~~~ ~.-. . =--~
                               .                                                                     ~o.?.~~-+-·. . . -_. . . . . . . . . .   ·$8.084. 65
01/17/14          10298090                     $6A74.oo 1
                                            .................................. 1., ...,...........
                                                                                                     $o.oo........... ,._ ...... .
                                                                                                                                               $6.474.oo
                                                  Previous Balance:          I                                                                $64.!50.05




                                                                                                                                                                            00014
                                                                                                                                                                              037
                                                                                            I ,




Munsch Hardt Kopf & Harr, P .C.
File No. 013271.00001                                                                                                  Page 6 of6
Invoice No. I 0299397                                                                                            February 19,2014
Matter Description: BONAMOUR



                            PLEASE RETURN THIS PAGE WITH PAYMENT



Total Fees for Services Rendered through February 15,2014 ..................... $17,425.00

Total Disbursements ........................................................................................... $11.49

Total Amount Due This Invoice .................................................................$17,436.49

          Previous Balance Due ....................................................................... $64.150.05

          Grand Total Due .............................................................................$81.586.54




Wire Instructions:                                                                Remittance Address:
Bank of Texas, N.A.                                                               Accounting
ABA Routing Number: 111014325                                                     Munsch Hardt Kopf & Harr, P.C.
Account Number: 2880510762                                                        500 N. Akard, 3800 Lincoln Plaza
Swift Code: BAOKUS44                                                              Dallas, TX 75201

File Number and Invoice Number Required.

Federal ID Number: XX-XXXXXXX

FOR BILLING INQUIRIES, PLEASE CONTACT ACCOUNTING AT (214) 740-5198




                                                                                                                              00015
                                                                                                                                038
~· "'(      MUNSCH HARDT                                                                                                       3800 Loncoln Plaza
                                                                                                                              500 N. Akard Street
)t... --4   KOPF & HARR PC                                                                                              Dallas. Texas 75201-6659
                                                                                                                              Main 21-1.855 7500
                AnORNE\'S &. COUNSELORS
                                                                                                                                Fax 214 855.7584
            DALLAS I HOUSTON I AUSTIN                                                                                                munsch com




      Pam Halter
      1126 Whispering Oaks Drive
      DeSoto, TX 75115
                                                                                       Invoice Date:                 March 19,2014
                                                                                       File No.                       013271.00001
                                                                                       Invoice No.                        10300698

      Matter Description: BONAMOUR


     Total     Fee~   for Services Rendered through March 15, 2014 ........................... $2,640.00

     Total Disbursements ........................................................................................... $26.85

     Total Amount Due This Invoice................................................................... $2,666.85

                 Previous Balance Due ....................................................................... $81 ,586.54

                 Grand Total Due ..... _, ......................................................................$84,253.32



     Wire Instructions:                                                                Remittance Address:
     Bank of Texas, N.A.                                                               Accounting
     ABA Routing Number: 111014325                                                     Munsch Hardt Kopf & Harr, P.C.
     Account Number: 2880510762                                                        500 N. Akard, 3800 Lincoln Plaza
     Swift Code: BAOKUS44                                                              Dallas, TX 75201

     File Number and Invoice Number Required.

     Federal ID Number: XX-XXXXXXX

     FOR BILLING INQlJIRIES, PLEASE CONTACT ACCOlJNTING AT (214)740-5198.




                                                                                                                                       00016
                                                                                                                                         039
Munsch ! larJ t Kopr & Harr. P.C.
Fik No. 01327Ul0001                                                                                                                                                         Page 2 of5
Invoice No. I 0300698                                                                                                                                                 tvlarch 19, 2014
Mallur Description: BONAMOUR



FEE DETAIL



2/t 7/14     DLR        Review correspondence fi·om client with                                                                                              1.40          560.00
                        additional exhibits; additional investigation
                        related to same; confer with client regarding
                        final additions to exhibit list; direct expansion,
                        final preparation and servke of same; various
                        communications regarding continuance; execute
                        mid return agreed motion; attend telephone
                        conference regarding continuance.
                                                                                                      ·-··-···--···--·····                                                      ···········
                                                                                                                                                                                              I

2/18/14      DLR        Attention to service or exhibits; aHcntion to                                                                                        0.40           160.00
                        motion lor continuance; update client and
                        calendar; exchange correspondence with
                        opposing counsd regarding other pretrial
                        deadlines.
2/20/!4      DLR        Review utxlate from client regarding results or                                                                                      0.50          200.00
                        investigation; review exhibits; correspondence
                        to opposing counsel regarding mecnmd confer
                        on same per court order.
                                                 - ··········-········-·-···········
2/21/l4      DLR        Attention to Rule I I agreement; review                                                                                              1.10          440.00
                        investigative reports from client; supplemental
                        research into issues raised in sume; update
                        calendar in view or Rule I I agreements;
                        circulate recent pleadings to client and co-
                        counsel.
3/6/14       DLR        Review materials forwarded by client; exchange                                                                                       0.20
                        correspondence with same.
3/7114       DLR        Exchange correspondence with client.
3/13/14      DLR        Review client correspondence; consider client
                        request: memorandum to client rcg;m!ing same.
                                                                                       ·~-····   -•   ~   •••••~····;v.--·•••••   ••



3/14/14      DLR        Review and consider further cticnt                                                                                                   0.80          320.00
                        correspon(knce; investigation of alternatives.

                                      Totalllou rs: .,. . . ~HUHHU~H·H·~·..-.                                                 . . . ,. ....... u . . . . .   ~ 6.60


                                      Totti I Fees:· ................... ""'""*'""·····""''t""""''~·····l!·····,f.···•t•*····"'····· $2,640.00




                                                                                                                                                                                     00017
                                                                                                                                                                                       040
                                                                                                             I ,




Munsch Hardt Kopr & l1nrr, P.C.
fiik• No. 013271 .00001                                                                                                                                      Page 3 of 5
Invoice No. l 0300693                                                                                                                                    1vhm:h 19.2014
tv!ntkr Description: BONi\1\lOUR




TIMEKEEPER SUMMARY




                                                                                      Toinl                                6.60,                          $2,640.00



DISBORSEJVIENTS SUMMARY

        Postage ............................................................................................ $7.3 5
        Overtin1e ......................................................................................... $7.50
        Parking/cab/milcuge ...................................................................... $12.00

        Total Disbursements:                                                                                       $26.85


PREVIOUS BALANCE DETAIL




11/!7/12          10277342                                                      $0.00                         $3;695.97
12/21/12          10279242                     $1,839.94                        $0.00                         $1,839.94
                                                                                                 • '    ""-•••••·--~•····-~~--.Auo••              ••••



                  I 0281244                                                     $0.00                                 $492.00
                                                                  "'~~--~----~        "U   •




                                                                                                                      $960.00
                                                                                $0.00                                      $80.00
                                                                  ..    •-.-~··~··-··w.o.•o




                  10284631                        $120.00                      $0.00                                 $120.00
                  !0287467                        $432.00                      $0.00                                  $432.00
                                                                                                   ..   -------~~---····




06/18/13                                                                       $0.00                                  $456.00
08/21/13                                            $80.00                     $0.00                                       $80,00
                                                                                                        ···········--····-·······

09/26/13                                                                                                     $1,040.00
10/22/13                                                                                                     $5,568.92
                                                                                                           ....................,......___   ...
ll/23/13                                                                                                 $29,378.52
12118/13          J029687S                                                                                   $8,084.65
011!7/14         10298090                                                                                    $6,474.00




                                                                                                                                                                     00018
                                                                                                                                                                       041
I ;




      Munsch Hard! Kopf& llarr. P.C.
      File Nq. 013271.0000 l                                                         Page 4 of5
      Invoice No. I 0300698                                                      lv!nrch 19,2014
      i'vhtttcr Description: IH)Nt\f\'10UR




                                             Previous   Balan~:e:   $81.586.54




                                                                                             00019
                                                                                               042
Munsch Hardt Kopf & l-larr. P.C.
File No. 013271.00001                                                                                                   Page 5 of5
Invoice No. I 0300698                                                                                               March 19,2014
Matter Description: BONAMOUR


                            PLEASE RETURN THIS PAGE WITH PAYMENT



Total Fees for Services Rendered through March 15, 2014 ........................... $2,640.00

Total Disbursements ........................................................................................... $26.85

Total Amount Due This Invoice ...................................................................$2,666.85

          Previous Balance Due ....................................................................... $81 ,586.54

          Grand Total Due .............................................................................S84,253.39




Wire Instructions:                                                                Remittance Address:
Bank of Texas, N.A.                                                               Accounting
ABA Routing Number: 111014325                                                     Munsch Hardt Kopf & Harr, P.C.
Account Number: 2880510762                                                        500 N. Akard, 3800 Lincoln Plaza
Swift Code: BAOKUS44                                                              Dallas, TX 75201

File Number and Invoice Number Required.

FederaiiD Number: XX-XXXXXXX

FOR BILLING INQUIRIES, PLEASE CONTACT ACCOUNTING AT (214) 740-5198




                                                                                                                               00020
                                                                                                                                 043
                                                                I   I                          I ,




·~·   -.. MUNSCH HARDT                                                                                                          3800 Lmcoln Plaza
                                                                                                                               500 N. Ak:lrd Street
}1.. ...  KOPF & HARR PC                                                                                                 Dallas. TeI :                I ,




      !v!unsch llurdl Kopf' & llarr. P.C.
      File No. 013271.0000 I                                                                                            l'ngc 2 or5
      Invoice No. I 030317X                                                                                         April 30, 2014
      Mutter Description: BONAMOU!\



      FEEDETAIL




                   DLR                                                                               0.10
                   DLR       Telephone collfercnce with client regarding                             0.70
                             status and proposed course of action; confer
                             with !vis. Dearing regarding same.
      3/26/14      DLR       Coordinate witness preparation meeting.                                 0.10                   40.00
      4/9/14       DLR       Direct preparation of charge and provide                                 1.60                640.00
                             necessary materials to. Ms. Dearing; outline
                             motion in limine; memorandum to Ms. Dearing
                             directing prepal'atlon of some and providing
                             certain exhibits; prepare final trial prepnrat ion
                             checklist and memorandum to iv!s. Dearing
                             regarding same.
                                             ··························--······~-·-·



      4/9/14       LCD
      4110/14      DLR       Revk\v inquiry regardingextcnsion ofdeadline;
                             consider snmc; direct Ms. Dearing regarding
                             l'csponsc,
        ll/14      DLR       Draft proof outline; circulate same to co-counsel                       7.30               2920.00
                             for comment; research regarding key evidentiary
                                                                                                                                                      I ,




  Munsd1 !lard t Kop f & Han·, P.C.
  Fik N,l. 0 !3271.0000 I                                                                                                                   Page 3 ol'5'
  Invoice No; I 030317li                                                                                                                 i\pril 30, 20 14
  Matter Description: BON AMOUR




  TIMEKEEPim. SUMlVIARY




  Associate                                                          Dearing~                  Lea C.   LCD                              $2,145,00
                                                                                                                 Total         2250      $8,545.00


  DISBURSEMENTS SUMMARY

                            Search ............................................................................................ $14.00

                            Total Disbut·scmcn ts:                                                                             $14.00


  PREVIOUS BALANCE DETAIL




      1117/12
                                   ··············i········-····························-··+·
   12121/12                                      10279242
                                                 10281244
                                                 10281610




  06/13/13
 06/J 8/13




                                                                                                                           $5,568.92
  ll/23/l3 .                                     10296214                                                                 $29,378.52
  121!8/13                                       10296878                                                     $0.00
 01/17/14                                       10298090                                                      $0.00
·······-r··---··.-~_.   ...- • '


 02119/14                                        10299397                                                                 $17,436.49




                                                                                                                                                      00023
                                                                                                                                                        046
Munsch Hardt KopJ' & Harr, P .C.
File No. 01327Ul000l                                                  Page -1 ot'5
Invoice No. I0303178                                               t\pril)O. 2014
MaHer Description: BONr\lvlOUR




                                   Previous Balance:   $84,253J9




                                                                               00024
                                                                                 047
                                                                                                                           I ,




Munsch Hardt Kopf & Harr, P .C.
File No. 013271.00001                                                                                                  Page 5 ofS
Invoice No. I 0303178                                                                                               April 30, 2014
Matter Description: BONAMOUR



                            PLEASE RETURN THIS PAGE WITH PAYMENT



Total Fees for Services Rendered through April 15, 2014 ............................. $8,545.00

Total Disbursements ...........................................................................................$14.00

Total Amount Due This Invoice ................................................................... $8,559.00

          Previous Balance Due ....................................................................... $84,253.39

          Grand Total Due .............................................................................$92.812.39




Wire Instructions:                                                                Remittance Address:
Bank of Texas, N.A.                                                               Accounting
ABA Routing Number: 111014325                                                     Munsch Hardt Kopf & Harr, P.C.
Account Number: 2880510762                                                        500 N. Akard, 3800 Lincoln Plaza
Swift Code: BAOKUS44                                                              Dallas, TX 7520 I

File Number and Invoice Number Required.

FederaJID Number: XX-XXXXXXX

FOR BILLING INQUIRIES, PLEASE CONTACT ACCOUNTING AT (214) 740-5198




                                                                                                                                 00025
                                                                                                                                   048
                                                                                    I   I




        ~
                                                                                                                              500 N AkaH1 Slriiel
            MUNSCH HARDT                                                                                                              SUih:> 3300
):._    ~   KOPF & HARR PC                                                                                             Dallas. Texas 75201-6659
                                                                                                                             Mmn 214 855.7500
                 AnQRNEVS & COUNSELORS
                                                                                                                              f-a~ 214.855.758~
            DALLAS I HOUSTON I AUSTIN                                                                                               rnun$ch.com




       Pam Halter
       1126 Whispering Oaks Drive
       DeSoto, TX 75115
                                                                                            Invoice Date:            August 22, 2014
                                                                                            FileNo.                   013271.0000 I
                                                                                            Invoice No.                    10308682

       Matter Description: BONAMOUR


       Total Fees for Services Rendered through April30, 2014 ........................... $17,910.00

       Total Disbursements .........................................................................................$135.11

       Total Amount Due This Iuvoice .................................................................$18,045.11

                 Previous Balance Due ....................................................................... $92,812.39

                 Grand Total Due ........................................................................... $! 10.857.50



       Wire Instructions:                                                                   Remittance Address:
       Bank of Texas, N.A.                                                                  Accounting
       ABA Routing Number: I II 014325                                                      Munsch Hardt Kopf & Harr, P.C.
       Account Number: 2880510762                                                           500 N. Akard St., Suite 3800
       Swift Code: BAOKUS44                                                                 Dallas, TX 75201-6659

       File Number and Invoice Number Required.

       FederaiUONumber:XX-XXXXXXX

       FOR BILLING INQUIRIES, PLEASE CONTACT ACCOUNTING AT (214) 740-5198.




                                                                                                                                        00026
                                                                                                                                          049
~v!unsch  Hnrdt Kopf & Harr, P.C.
Fi lc No. 0! 3271.0000!                                                                                                                                                        PI ,                                                                                                                                                                                         I ,




      tvlunsch Hardt Kor:\f & Harr. P.C.
      Fik No. 013271.0000 I                                                                                                                                                                             Page 3 o((l
      Invoice No. I 030!>682                                                                                                                                                                      !\ ugusl 21. 20 l·l
      1v!utter Description: BONM,10UR




      4/24/14                     DLR   Review update regarding late filed amended                                                                                                       2.50           1000.00
                                        pleading; memorandum to Ms. Dearing
                                        regarding comparison of smne; direci Ms.
                                        Dearing to make annc>Unccment regarding
                                        readiness for trial; assist preparation ofjury
                                        charge; review defense filings relative to pretrial
                                        matte1·s; review delendants' proposed charge.
                                                                                                                               -··-~-¥·····-··-·····'·'=··'---······-·····''·····~~---




      4/25/14                     DLR   Consideration of possible opposing jury                                                                                                          5.60          2240.00
                                        questions; preparation of cross-examinations of
                                        defendant's witnesses; work with Pam Halter
                                        and Kevin Halter in preparation for their
                                        testimony.
      4125114                     LCD   Witness preparation and meetings and olher trial                                                                                                 7.00          2310.00
                                        preparation~
                                              ,-~•---o,,-   .• ~w··.,.••··-··-·-···•   .-,-·->···-...,.,.,..,~.h,,   _______   -----~-h-.•----------····                                                -·----------------·-··········---

      4/28/!4                     DLR   Preparation of voir dire outline; determine stntus                                                                                               7.80          3120.00
                                        of other cases ahead in trinl queue; coordinate
                                        with co"counscl regarding trial preparation; keep
                                        client updated; assist preparation ofobjections
                                        DeH:nMun:;ch Hardt Kopr & Han', P.C.
File No. 013271.00001                                                                                                                                              Page 4 of6
Invoice No. l 0308682                                                                                                                                          August 22,20 !4
ivhtitcr Descr-iption: IJONAlvtOUR



                                                Total Fees: ............................................................... $17 ,910.00


TIMEKEEPER SUMMARY




                           Dearing, Lea C.                                     LCD                                                                               $8,910.00
                                                                                                    Totnl                   49.50                               $17,910.00


DISBURSEMENTS SUMMARY

        Courier Service ............................................................................ ~$15.32
        Filing· Fee ........................................................................................ $4.32
        Research ........... ;.; .............................................................. ;.. ;....... $11·5.47

        Total Disbursements:                                                                                          $135,11



PREVIOUS BALANCKDETAIL



09/21112          10274780                      $5.448.05                                        $0.00                 S5A48.05
                                                  ·····"'·~···~~-···   ~=-   .. ·v·¥···~····""



11!17/12          10277342                      $3,695.97                                                              $3.695.97
12/21/12          10279242                      $1,839.94                                                              $1.839.94
01/3!/13          10281244                                                                                                   $492.00
                                                                                                            ~"""""   .,..,.w,..-w.u~-·-•.·-·~'-""·"~"-~h··'-


02/19/13                                                                                                                     $960.00
03/21/13
04/17/13          10284631
                                                   $432.00
                                                   $456.00




I 0/22/J 3
1 l/23/13        10296214




                                                                                                                                                                           00029
                                                                                                                                                                             052
I :



      f-Aunllt.:h llnnit Kop!' & Harr. P.C.
      File No. 013271.0000 l                                                                                                                     l'ag c 5 or (i
      Invoke No. l 030R6R2                                                                                                                   August 22. ::Wl·l
      tv!u!\cr Description: BONAMOUR




      12/18/13          10296878               $8,084.65                  $0.00                         $8,084.65
                                                           -·-----,··-~·-·=···--~--~   •   -·····~·•··-"c--"·~··o••••   v•••   ·---~---~-~




      01/17/14          10298090               $6,474.00                  $0.00
                                                           -~---··'"·--~-~-~


      02/19/14          10299397              $17,436.49                  $0.00
      03/19/14                                 $2,666.85                  $0.00
      04/30/14          10303178               $8.559.00                  $0.00
                                                Previous Balnnce:




                                                                                                                                                           00030
                                                                                                                                                             053
                                                                                           I   I




Munsch Hardt Kopf & Harr, P .C.
File No. 013271.0000 I                                                                                                  Page 6 of6
Invoice No. I 0308682                                                                                               August 22,2014
Matter Description: BONAMOUR



                            PLEASE RETURN THIS PAGE WITH PAYMENT



Total Fees for Services Rendered through April 30, 2014 ...........................$17,91 0.00

Total Disbursements ......................................................................................... $135. I I

Total Amount Due This Invoice ................................................................. $18,045.11

          Previous Balance Due .......................................................................$92,812.39

          Grand Total Due ........................................................................... $11 0,857.50




Wire Instructions:                                                                 Remittance Address:
Bank of Texas, N.A.                                                                Accounting
ABA Routing Number: 111014325                                                      Munsch Hardt Kopf & Harr, P.C.
Account Number: 2880510762                                                         500 N. Akard St., Suite 3800
Swift Code: BAOKUS44                                                               Dallas, TX 75201-6659

File Number and Invoice Number Required.

Federal ID Number: XX-XXXXXXX

FOR BILLING INQUIRIES, PLEASE CONTACT ACCOUNTING AT (214) 740-5198




                                                                                                                               00031
                                                                                                                                 054
                I ,                            I   I                          I !




                                                                                                                         500 N Akl
  -«f     MUNSCH HARDT                                                                                                           St1ite ._1.300
),... .J. KOPF & HARR PC                                                                                          Dallas. Te~a~ 75201-6659
                                                                                                                        Mmn 214 855 7500
            ATTORNEYS & COUNSELORS
                                                                                                                          Fa< 214.855.75$~
        DALLAS I HOUSTON I AUSTIN                                                                                              rnunschxorn




  Pam Halter
  1126 Whispering Oaks Drive
  DeSoto, TX 75115
                                                                                    Invoice Date:               August 22, 2014
                                                                                    FileNo.                      013271.0000 I
                                                                                    Invoice No.                       10308683

 Matter Description: BONAMOUR


 Total Fees for Services Rendered through June 9, 2014 ................................ $1,800.00

 Total Disbursements .............................................................................................$2.16

 Total Amount Due This Invoice ................................................................... $1,802.16

            Previous Balance Due .....................................................................$!! 0.857.50

            Grand Total Due ........................................................................... $1 12.659.66



 Wire Instructions:                                                                 Remittance Address:
 Bank of Texas, N.A.                                                                Accounting
 ABA Routing Number: Ill 014325                                                     Munsch Hardt Kopf & Harr, P.C.
 Account Number: 2880510762                                                         500 N. Akard St., Suite 3800
 Swift Code: BAOKUS44                                                               Dallas, TX 75201-6659

 File Number and Invoice Number Required.

 Federal ID Number: XX-XXXXXXX

 FOR BILLING INQUIRIES, PLEASE CONTACT ACCOUNTING AT (214) 740-5198.




                                                                                                                                     00032
                                                                                                                                       055
                                                                                                    I :




l\ 1unsch Hardt Kopf & !larr. I' .C.
File No. 013271.0000!                                                                                                                                                          Page 2 or5
Invoice No. I 03086ll3                                                                                                                                             August 22. 20 14
ivlatt   tvluns~:h                        llardt Kopl' & !!an•• •
                                                                                                                                                   ---   ---- .       "'··"~-'"'        .
  02/19/13                                       10281610                                                                       $0.00                                   $960.00
                                                                                    ················-·-···>·--·                                          ...........................,....

 03/21/13                                        10283175                                                         $80.00        $0.00                                        $80.00
---~=---···~·--··.T."-~~'~
                                                                                                                                                         -----~·-·--"""'"'




  04/17/13                                       10284631                                                 $120.00               $0.00                                  $120.00
··-·-········-v·.··..wv~~-> Munsch Hardt Kopf' & llurr, P.c.
 File No. Ol327LOOOOI                                                                                                                                                                                                                                                Page 4 of'S
 Invoice No. l 0308683                                                                                                                                                                                                                                           August 22.20.14
 1v!uttcr Dcs'
                                                                .•" ..;...."
                                                                              .~~
                                                                                      x      x~~£           'X

                                                                                     ·'"'''
                                                                                                                                                    m·
                                                                                                                                                                    .,             """""" ~       B"   \        J)t."'~""-'li-;;_    ,"'         ,"~   ,., "''   "'""',.~"'~"'~~          "'""'"'    '«~>w·-~~-.~.v.~   .., .•   _,_,~.=~~'·'~·                                                                                                          ········-······                .......    ····--·.. ·--·······       '·······-·-······..-······

  12/18/t 3                                     10296878                                             $8,084.65                                                      $0.00                                                       $8,084,65
                      ....................                                                                                                                                         ...... i            •
                                               '···                                                                                      -¥W'




 Ol/17!!4                                       10298090                                             $6,474.00                                                      $0.00                                                       $6.474.00
 ···-~··~-    .......                                                                                                                                                            .-........


 02/19/14
·--··'"              ........   _               10299397
                                                ~~"~*"""'•
                                                                                                    $17,436.49                                                      $0.00
                                                                                                                                                                               ...........     ,....................      $17.436.49
                                                                                                                                                                                                                               •-----·~·-'··M-·-------




03/19/14                     10300698
                                                            _
·--.. ..--............. .. ,_....... ..............._.............
              -·~-                      ~
                                                                                                     $2,666.85                                                      $0.00
                                                                                                                                                                               ··--···
                                                                                                                                                                                                                               $2,666.85
04/30/14                     10303178                                                                $8,559.00                                                      $0.00                                                      $8,559.00
                                                                                                                                                                                       ....

 08/22/14
·--·
      ....              ___ 10308682
                              ----             ~   ......              ......
                                                                                                    $18,045. I I                                                    $0.00                                                $18,045.11

                                            I
                                                                                                           Previous Balance:                                                                                           $I l 0,857.50




                                                                                                                                                                                                                                                                             00035
                                                                                                                                                                                                                                                                               058
Munsch Hardt Kopf & Harr, P .C.
File No. 013271.0000 I                                                                                                 Page 5 of5
Invoice No. I 0308683                                                                                              August22, 2014
Matter Description: BONAMOUR



                            PLEASE RETURN THIS PAGE WITH PAYMENT



Total Fees for Services Rendered through June 9, 2014 ................................$1,800.00

Total Disbursements .............................................................................................$2.16

Total Amount Due This Invoice ...................................................................$1,802.16

          Previous Balance Due ..................................................................... $110,857.50

          Grand Total Due ........................................................................... $112.659.6§




Wire Instructions:                                                                Remittance Address:
Bank of Texas, N.A.                                                               Accounting
ABA Routing Number: 111014325                                                     Munsch Hardt Kopf & Harr, P.C.
Account Number: 288051 0762                                                       500 N. Akard St., Suite 3800
Swift Code: BAOKUS44                                                              Dallas, TX 75201-6659

File Number and Invoice Number Required.

Federal ID Number: XX-XXXXXXX

FOR BILLING INQUIRIES, PLEASE CONTACT ACCOUNTING AT (214) 740-5198




                                                                                                                              00036
                                                                                                                                059
                                         I :                            I ,




     ~MUNSCH
                                                                                                                          500 1-1 Akt
                HARDT                                                                                                               Suitr, 3300
~    -4 KOPF & HARR PC                                                                                              Dnllas. Te~a;; 75201-6659
                                                                                                                          M<1in 2!4.855.7500
               ATTORNEYS & COUNSElOR$
                                                                                                                            Fax :!14.855_758.!
         DALLAS I HOUSTON I AUSTIN                                                                                                munsch.('om




    Pam Halter
    1126 Whispering Oaks Drive
    DeSoto, TX 75115
                                                                                      Invoice Date:               August 22, 20 14
                                                                                      File No.                     013271.00001
                                                                                      Invoice No.                       10308684

    Matter Description: BONAMOUR


    Total Fees for Services Rendered through August 20,2014 ........................ $15,280.00

    Total Disbursements ......................................................................................... $531.96

    Total Amount Due This Invoice .................................................................$15,811.96

              Previous Balance Due ..................................................................... $112.659 .66

              Grand Total Due ...........................................................................$128.471.62



    Wire Instructions:                                                               Remittance Address:
    Bank of Texas, N.A.                                                              Accounting
    ABA Routing Number: Ill 014325                                                   Munsch Hardt Kopf & Harr, P.C.
    Account Number: 2880510762                                                       500 N. Akard St., Suite 3800
    Swift Code: BAOKUS44                                                             Dallas, TX 75201-6659

    File Number and Invoice Number Required.

    Federal ID Number: XX-XXXXXXX

    FOR BILLING INQUIRIES, PLEASE CONTACT ACCOUNTING AT (214) 740-5198.




                                                                                                                                        00037
                                                                                                                                          060
    Munsch Hardt Kopr & Harr. I' .C
    Fih: No. 0 !327!.0000 I                                                                                                                                                                                         Pugc 2 ofS
    Invoice No. 10308684                                                                                                                                                                                  Auguol 22, 20 1<1
    iv!atter Dcscriptinn: BON!\i'vfOUR



    FEE DETAIL



    6110114                  DLR                Review correspondence from opposing coui1sel                                                                                           2.20                             880.00
                                                regarding execution of settlement agreement and
                                                lack of timely payment; consideration of
                                                appmpl'iute course of action in light of same;
                                                confer with client regarding same; oraft
                                                correspondence to Court regarding submission
                                                date.
    6/ll/14                  DLR                Conferences with client regarding lack of                                                                                              0.70                             280.00
                                                payment and alternatives; confer with Mr.
                                                Sommcrman regarding same; cotTcspondencc .to
                                                opposing counsel regarding status; attempt to
                                                contact opposing counsel regarding possible
                                                motion in light of continuing brench; review
                                                response n·om opposing counsel indicating
                                                fl1rther delay in payment
    '---------·----4---~---i                                                                           ··························---·~·~·   ""~-·············--------f-----············-+--··························   ---··········   I
    6/12/14                  DLR                 Conflrm lack ofcure ofbrcach; drull motion to                                                                                         1.20                             480.00
                                                 enforce/reset; correspondence to opposing
                                                 counsel regarding same; draft afl1davit in
                                                 support of motion; conl1rm lack of response;
                                                 telephone conference with coordinator to
                                                conl1r111 Court is carrying case and ch:termine
                                                status of motion it1 system; calendur for fbllow-
                                                up to get motitm set.
    6/!3/J 4                  DLR                Receive update regarding extension of dismissnl                                                                                       0.20                               80.00
                                                 date: correspondence to r;lient providing updme;
                                                correspondence to opposing counsel regarding
                                                 status.                                                                                                                   1
                                                                                                                                               ... ·. . . . . . . . . ·.· . !
    6/J 6/!4                  DLR               Review correspondence fi·om opposing counsel                                                                                           0.30                             120.00
                                                regarding continued assurance and continued
                                                delays in payment; telephone con!Crence wilh
                                                clerkrcgardingsetting motion; provide notice or
                                                same; update client; provide courtesy copy of

                                                                                                                                                                       .l
                                                motion to Conrt.                                                                                                           1
1
    6··-/-1-8···/-1···4··--·-l··-D-··L·····R-·········+-E_-xc-l·~····n·····n···-·g···e····-c-·o····-n···-.c-·s··-pon tl~~~ ~·~.'vi tl~ ~~i~·;, ;~~g~~~·di;,-~
                                                                                                                                                                                       0.!0                               40.00
                                                 status and proposed course of action.                                                                                       1
1·····-··················'-·-+-'-··········''··-t---············· ·········-·-·····-···--····· .... , · - ......                            ·-~·····---········-·     ....•. , ... .
    6/26/14                   DLR                Efforts to contact opposing counsel regarding                                                                                         0.30                             120.00
                                                 continued deluy and upcoming hearing;                                                                                     I
                                                 correspondence regarding same and again
~·---·-··-············-·········-'--·-·-·-···'--.._"_"'""in,_~-~~ZE~!::!!~~~~Ll]...~~.,.~~!!.c?!~;!~J.~pl!l?ll.~.. -·-···· ·'·················-·················'····-····· ······--···· ......



                                                                                                                                                                                                                                        00038
                                                                                                                                                                                                                                          061
 Munsch llurdt Kopf & Ilw-r, I' .C.
 File No.() 13271.0000 I                                                                                                                                              l'ag1vlunsch Hun.Jt Knpf & Harr, l' .C.
Fik No. 013171.0000 I                                                                                                                                                                                                                                          Page 4 of8
Invoice No. I 030S684                                                                                                                                                                                                                                 t\ugust 22,2014
Matter Deocription: BONAMOUR




                                                         direct tiling and service of same; direct updating
                                                         of trial materials; correspondence tb opposing
                                                         counsel; telephone conJcrcnce with same.
7/24/!4                         DLR                      Confer with Mr. Sommcr111an regardingncxt                                                                                                                      0.20                                     80.00
                                                         steps; direct efforts to collect additional
                                                         docuinents n·om Abbey Homes file.
                                                                                                                                                                                                           "''········.. !················----~--·~

7/29/14                         DLR                       Review and forward documents to client                                                                                                                        0.20                                     80.00
             ~--                    .........- ...
8/5/14                          DLR                       Confer with co~counsel regarding next steps.                                                                                                                  0.10                                     40.00
                                                                                                                                                                                                                                           ..............             .. ..

8/7tl4·--~-·~ Dt~r~ .... ·C~~~f~r with counsel for creditor regarding
                                                                                                                                                                                                              """""~---                                     ~~-----




                                                                                                                                                                                                                        0.40                                    160.00
                                                          alternatives .
    . . ........ . . .... .............. . . . ........ ,.......................... . .. .. . ............................,,, ___ .....________ ....................................._.................... +· ..............
8/8/14                       DLR Obtnin credit report on Halsey; review and                                                                                                                                                                                    ll60.00
                                                          analyze same; confer with clietit regarding
                                                          implications or same and alternatives; confer
                                                          with co-counsel regarding developments and
                                                         Inext steps.   _______ ._......... , ......._____, ............................................................. !··--------                              ...................... ,.......
            ...........~---··--                ..•····
8/ll/14                         DLR                        ConJcr with counsel in parallel matter; detailed                                                                                                             5.20                                   2080.00
                                                           review of Halsey affidavit and balance sheet;
                                                           work on contacting other creditors; confer with
                                                           co-counsel regarding intended course of action~
                                                           correspondence to Mr. Shaw regarding results of
                                                           records search and request reciprocnl
                                                           information, if any, on other creditors;
                                                         , correspondence to Halsey counsel regarding
                                                         , resu-lts of res.earch, need !or trEu.lspurency, and
                                                         I requesting information concerning other
                                                           creditors. if any; direct efforts to research status
                                                           of mortgage; consultation with private
                                                           investigator regarding alternatives to determine
                                                           basis of continued l'ailure to honor settlement
                                                           agreement; consultation with Mr. McGee
                                                           regarding possible additional sources of
                                                           information regarding other creditors.
                                                                                                                                                                                                 .. ..               .. .......... - .....

8/!2/14                         DLR                      Revtew fbllow-up emnlls n·om client; revtew                                                                                                                   0.30                                     120.00
                                                         exchanges among other creditors; advise Halsey
                                                         counsel of concerns andrcqucst settlement
                                                         conference.
8/13/14                                                                                                                                                                                                                OAO                                      160.00


8/14/14                         DLR                       Updute co-counsel regarding developments and                                                                                                                 0.10                                      40.00
                                                         discuss next steps.




                                                                                                                                                                                                                                                                              00040
                                                                                                                                                                                                                                                                                063
                   I ,




ivlunsch Hardt Kopr& Harr. P.C.
l·'ik No. 013271.00001                                                                                                Page 5 ofH
lnvoic;,: No. 10308684                                                                                          i\ ugust 22. 20 14
i\lalh:r   !)~scription:   BONA!'vlOUR




8118114          DLR         Review correspondence forwarded by counsel in                         6.80               2720.00!
                             Abbey Homes matter;review clicnl
                             correspondence and documents forwnrded by
                             sa1ne; prepare trial checklist; correspondence to
                             client regarding same; draft amended Petition;
                             various correspondence to opposing counsel
                             regarding pretrial matters; draft amended pretrial
                             report; gather additional exhibits; confer with
                             client regarding preparation for tdul; confer with
                             co-counsel regarding same; draft alncnded
                             proposed charge; update proof outline; review
                             defendant's limine motion and prepare
                             arguments regarding same; update Brown
                             witness outline; prepare case task assignments;
                             set up preparation sessions with witnesses and
                             co~counsel.

8/19/14          DUt         Telephone conference with opposing counsel                            4.10               1640.00
                             regarding upcoming trial setting and possible
                             means for resolution; telephone con terence with
                             counsel for another creditor; update witness
                             outlines to include additional inlonmnion,
                             documents, and deve!opnients since earlier trial
                             setting~

8/201!4          DLR        , Continue preparation ofwitness outlines;                             6.40               2560.00
                              meeting with clients and co~counsel in
                              prcpamtion ft)f testimony; conference with
                              expert in preparation {{)r testimony.

                                           Totall-lours: ............................... ~ ......... 38.20

                                           Total. Fees: ......................................................,. ... ,...$15,280.00


TllVIEKEEJ>ER SUMMARY




                                                                             Total              38.20            $15,280,00




                                                                                                                                00041
                                                                                                                                  064
I   I     . I




        1\lunsd1 ! !atdt Kopf & Harr. l' .C.
        File No. 013271.00001                                                                                                                   f'agc 6or 8
        Invoice No. 1030S6S4                                                                                                                August 22,:w 14
        :''-'Inner D.:scription: HONAMOUR




        DISBURSEMENTS SUMMARY

                 Courier Service ............................................................................. $21.48
                 Copies Of Court Documents ....................................................... $498.66
                 Filing Fee ................................................... ,.................................... $4.32·
                 Overtin1e ........................................................................ ,................ $7.50

                 Total    Disburscm~n ts:                                                                                    $531.96


        PRl~VlOOS         BALANCE DETAIL




        11/17/l]                                                  $3,695.97                     $0.00
                                                .   "~~-----,·~-¥~,   .., ........ _                    .... .•.·.··"""'"·
                                                                                                              -.~-·-·.-      ..

        12/21112           10279242                               $1,839.94                     $0.00                        $1,839.94
        01/31/13           10281244                                          $492.00            $0.00                             $492.00
        021!9/13           10281610                                          $960.00            $0.00                             $960.00
        03/21/13           10283175                                                    $80.00   $0.00                              $80.00
                                                                             $120.00            $0.00                             $120.00
                                                                             $432.00            $0.00                             $432.00
                                                                             $456.00            $0.00                             $456.00
                                                                                                $0.00                              $80.00




                                                                                                                             $S,084.65
                                                                                                                             $6.474.00
                                                                                                $0.00                     $17,436.49
                           10300698                              $2,666.85                      $0.00                        $2,666.85
        04/301!4           10303178                              $8,559.00
        08/22114           10308682                          $18,045.11
        08/22114           l 0308683                             $1,802.16




                                                                                                                                                          00042
                                                                                                                                                            065
                                                           ~ ••• <   -~~




i'vhmsch Hardt Kopr& llarr, P.C.
Fik No. 01327!.00001                      Page 7 of'S
Invoice Nn. 10308684                :\ ugust 2 2, 20 14
1\·l:mcr Description: BONA!\·iOUR




                                                   00043
                                                     066
                      I ,


; -._   .   ,_


                 Munsch Hardt Kopf & Harr, 1).C.
                 FileNo. 013271.00001                                                                                                 Page 8 of8
                 Invoice No. I 0308684                                                                                            August 22,2014
                 Matter Description: BONAMOUR



                                             PLEASE RETURN THIS PAGE WITH PAYMENT



                 Total Fees for Services Rendered through August 20, 2014 ........................ $15,280.00

                 Total Disbursements .........................................................................................$531.96

                 Total Amount Due This Invoice .................................................................$15,811.96

                            Previous Balance Due .....................................................................$112.659 .66

                            Grand Total Due ........................................................................... $128.471 .62




                 Wire Instructions:                                                               Remittance Address:
                 Bank of Texas, N.A.                                                              Accounting
                 ABA Routing Number: 111014325                                                    Munsch Hardt Kopf & Harr, P.C.
                 Account Number: 288051 0762                                                      500 N. Akard St., Suite 3800
                 Swift Code: BAOKUS44                                                             Dallas, TX 75201-6659

                 File Number and Invoice Number Required.

                 Federal ID Number: XX-XXXXXXX

                 FOR BILLING INQUIRIES, PLEASE CONTACT ACCOUNTING AT (214) 740-5198




                                                                                                                                             00044
                                                                                                                                               067
TAB 3




        068
~·




                                        CAUSE NO. DC-12-12868-I

     PAM J. HALTER, Individually and                §           IN THE DISTRICT COURT
     Derivatively on Behalf of Nominal              §
     Defendant, BONAMOUR PACIFIC, INC.,             §
                                                    §
                    Plaintiff,                      §
                                                    §
     v.                                             §           OF DALLAS COUNTY, TEXAS
                                                    §
     NATHAN HALSEY,                                 §
                                                    §
                    Defendant.                      §
                                                    §
     And                                            §
                                                    §
     BONAMOUR PACIFIC, INC.,                        §
                                                    §
                    Nominal Defendant.              §           162"d JUDICIAL DISTRICT COURT


                                           FINAL JUDGMENT

            This matter was called to trial on August 27, 2014, and the Parties, having announced

     ready, stipulated to trial of this matter to the Court, whereupon the case was tried to the Court.

            Based upon the evidence submitted and stipulations by the Parties, the Court made the

     following findings:

            (1) There was a contract that provided for payment by Defendants to Plaintiff of $85,000

                on June 9, 2014;

            (2) Defendants failed to comply with the contract;

            (3) Plaintiff was accordingly denied the benefit of her bargain, and thus suffered damages

            of$85,000;

            (4) Additionally, Plaintiff reasonably relied to her detriment on Defendants' promise to

            pay $85,000, such that she is alternatively entitled to recover under the doctrine of

            promissory estoppel;



     FINAL JUDGMENT- PAGE 1                                                                               069
""'•   I




                     (5) Based upon the foregoing, Plaintiff is entitled to judgment in the principal amount of

                     $85,000;

                     (6) Plaintiff is therefore the prevailing party on a breach of contract, and therefore

                     entitled to recover reasonable and necessary attorneys' fees;

                     (7) To determine an appropriate fee award, the court considered the Anderson factors

                     and after applying those factors to the evidence, the Court has determined that a

                     reasonable and necessary attorneys' fee for pursuing the breach of the settlement

                     agreement to judgment is $28,333.00.

                     IT IS THEREFORE ORDERED that Defendants, jointly and severally, shall pay to

           Plaintiff the sum of $113,333.00, together with post-judgment interest in the amount of 5% per

           annum until paid in full, for which let execution issue;

                     IT IS FURTHER ORDERD that Defendants take nothing by their counter-claims;

                     IT IS FURTHER ORDERED that Plaintiff shall recover its court costs herein

           expended;

                     IT IS FINALLY ORDERED that all relief not otherwise granted herein is hereby

           denied.

                     SIGNED                    if"'
                                this2...'l~ay of            b..- , 2014




           FINAL JUDGMENT- PAGE 2                                                                             070
TAB 4




        071
                                     CAUSE NO. DC-12-12868-I

PAM I. HALTER, Individually and                §          IN THE DISTRICT COURT
Derivatively on Behalf of Nominal              §
Defendant, BONAMOUR PACIFIC, INC.,             §
                                               §
                    Plaintiff,                 §
                                               §
                                                          OF DALLAS COUNTY, TEXAS
"·                                             §§
NATHAN HALSEY,                                  §
                                                §
                    Defendant.                  §
                                                §
And                                             §
                                                §
BONAMOUR PACIFIC, INC.,                        §
                                               §
                    Nominal Defendant.          §         16211 d JUDICIAL DISTRICT COURT



                 ORDER DENYING DEFENDANTS' MOTION FOR NEW TRIAL

          ON THIS DAY came on for consideration Defendants' Motion for New Trial (the

"Motion") filed by Defendants Nathan Halsey and Bonamour Pacific, Inc. (herein collectively

known as "Defendants"). The Court, having considered Defendants' Motion and the arguments

of counsel, finds that the Motion should be denied. It is, therefore,

          ORDERED, ADJUDGED AND DECREED that Defendants' Motion for New Trial is

DENIED.

          Signed on this ~day of



                                              PRESIDING JUDGE




HALTER -ORDER DENYING DEFENDANTS' MOTION FOR NEW TRIAL                             SOLO PAGE
3266I72v I (59280.00023.000)
                                                                                        072